 

Lucas Energy, Inc. 8-K [lei-8k_021116.htm] 

Exhibit 10.2

[ex10-2_img003.jpg] 450 Gears Rd,
Houston, TX 77067
Phone: (713) 528-1881
Fax: (713) 337-1510

 

 

February 2, 2016

 

 

Mr. John Chambers, Principal VIA EMAIL AT: Silver Star Oil Company
JCHAMBERS@SILVERSTAROIL.COM 3631 Fairmount Street, Ste. 101 Dallas Texas 75219  
Phone: (214) 305 2655  

 

 

Re:LUCAS ENERGY, INC. (“Lucas”); NON-REVOLVING LINE OF CREDIT AGREEMENT,
Entered into on August 30, 2015, and the associated Convertible Notes

 

 

Dear Mr. Chambers:

 

I am writing to provide Silver Star Energy Company (“Silver Star”) the required
thirty days’ written notice of Lucas’ intent to prepay those certain four (4)
outstanding Convertible Promissory Notes each in the amount of $200,000, dated
September 28, 2015, October 23, 2015 to be effective October 21, 2015, November
25, 2015 to be effective on November 23, 2015, and January 4, 2016 to be
effective on December 31, 2015 (collectively, the “Notes”), pursuant to Section
5(a) of such Notes.

 

Additionally, Silver Star has not yet paid Lucas the $200,000 owed for January
2016, which is required to be paid by Silver Star by February 1, 2016, pursuant
to the terms of that certain Non-Revolving Line of Credit Agreement dated August
30, 2016. Lucas formally makes written demand for the immediate payment of such
$200,000 tranche.

 

Lucas is inclined to take no further action at this time, while reserving our
right to do so, in exchange for your agreement to amend our agreement(s) as
follows:

 

1.Silver Star waives its right to consent(s) under the following sections in the
Line of Credit: Section 1.1h, Section 7.9, Section 7.10, and Section 7.11,

 

2.Silver Star agrees to issue to Lucas the balance ($1.4 to $1.6 million) of the
Line of Credit by February 19, 2016, or if said payment not made, forego the
thirty notice period in each outstanding note, by replacing the existing
language of Section 5(a) of each note and replace it with the following
language: “a. This Note may be prepaid in whole or in part at any time without
penalty.”    

 

 

 

[ex10-2_img003.jpg] 450 Gears Rd,
Houston, TX 77067
Phone: (713) 528-1881
Fax: (713) 337-1510



 

 

Finally, we have been advised that a company seeking to raise capital may suffer
significant adverse consequences from engaging an unlicensed intermediary.
Therefore, we advise you to refrain from contacting third parties regarding
making direct investments in Lucas. Obviously, Silver Star is free to seek
whatever business and financial arrangements it may choose. This is a serious
issue and “finders” and unregistered broker-dealers have been subject to
permanent injunctions and penalties for failing to register and then selling
securities.

 

 

John, I would hope you are agreeable to the above as we advance the company for
the benefit of all parties.

 

Kind Regards,

 

 

LUCAS ENERGY,INC.

By:   [ex10-2_img004.jpg] Anthony C. Schnur
Chief Executive Officer

 

 

Agreed (Outlined as Item 1 & 2 Above):

SILVER STAR OIL COMPANY

 

[ex10-2_img002.gif]

 

 

 

